CHIEF JUSTICE SIMPSON
jjelivered the opinion op the court:
This is a motion to quash the supersedas which was issued in this case by the clerk of this court, on the ground that it was issued before a copy of the record had been filed in his office.
By section 889 of the Civil Code, it is provided, “ that a supersedeas shall not be issued by the clerk of the court of appeals until an authenticated copy of the record, with a certified copy of the supersedeas bond, if it was executed before the clerk of the inferior court, shall be filed in his office.”
The prohibition is imperative. A rule is prescribed and no exception to it allowed. The court has no discretion over the subject. The former practice has been changed by the Code, and no supersedeas can be now issued by the clerk of this court until a copy of the record has been filed in his office. The supersedeas in this case was, therefore, issued improvidently.
Wherefore, said supersedeas is quashed.